DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I Claims 1-5, 9-13, 18 and 19 in the reply filed on 11/25/2020 is acknowledged.
Claims 6-8, 14-17 and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the first package comprising a menstrual cup having a first size and capacity marketed for menstrual use; a second package comprising a second product marketed for incontinence use; a pessary; a third package comprising a wipe, wherein the third package and the first package comprise the same brand identifier; an adult incontinence pad; adult incontinence diaper; the first package and the second package comprise the same  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-13, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not sufficiently describe or show a first package comprising a menstrual cup. It is not clear how the first package is formed or how the menstrual cups having a first size and capacity marketed for menstrual use are arranged in the first package.
The specification does not sufficiently describe or show a second package comprising a second product marketed for incontinence use. It is not clear how the incontinence product would be arranged in the second package.
The specification does not sufficiently describe or show a pessary product; an adult incontinence pad; adult incontinence diaper; a feminine hygiene pad and a 
The specification does not sufficiently describe or show a third package comprising a wipe. It is not clear what type of wipe would be contained in the package or the type of wipe that is contained.
The specification does not sufficiently describe or show a second package comprising a second absorbent product marketed for menstrual use. It is not clear what type of absorbent product would be contained in the second package or how it would be arranged in the package.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a first package comprising a menstrual cup having a first size and capacity marketed for menstrual use; a second package comprising a second product marketed for incontinence use”. As stated above, it is not clear how the first and second package would be formed and arranged having the menstrual cup and a second product marketed for incontinence use, since there is not sufficient description or drawing of the packages or products.
Claim 1 recites the limitation "the top end" in lines 6 and 7 and claim 10 lines 7 and 8 and “the base of the receptacle” in line 9 of claim 1 and line 10 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 10 recite the limitation “An array of feminine articles comprising one or more menstrual cups” and later “a first package comprising a menstrual cup”. It is unclear if the second mention of “a menstrual cup” is referring back to the menstrual cup mentioned earlier in the claim or another menstrual cup.
Claim 2 recites the limitation “the second product comprises a pessary”. Since there is not a drawing or specific description regarding the pessary product, it is unclear what type of pessary is being claimed.

Claim 4 recites the limitation “the second product comprises an adult incontinence pad” and claim 5 recites the limitation “the second product comprises an adult incontinence diaper”. Since there is not an adequate description or drawing of the products, it is unclear how to interpret the claim for the reasons above.
Claim 10 recites the limitation “a first package comprising a menstrual cup having a first size and capacity marketed for menstrual use, a second package comprising a second absorbent product marketed for menstrual use”. As stated above, it is not clear how the first and second package would be formed and arranged having the menstrual cup and a second absorbent product marketed for menstrual use, since there is not sufficient description or drawing of the packages or products.
Claim 11 recites “the second absorbent product comprises a feminine hygiene pad”, since there is not a drawing or specific description regarding the feminine hygiene pad, it is unclear what type of feminine hygiene pad is being claimed.
Claim 13 recites the limitation “the second absorbent product comprises a tampon”. Since there is not a drawing or specific description regarding the feminine hygiene pad, it is unclear what type of feminine hygiene pad is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONTI US 2017/0049609 A1 in view of Bergquist et al. US2017/0158373 A1.
With regards to claim 1, CONTI discloses an array of feminine articles comprising one or more menstrual cups 40.
CONTI discloses dimensions relating to the menstrual cup but it does not specifically disclose wherein the menstrual cup has a rim extending around the circumference of the top end and have an inner diameter D1 across the top end of more 
However, Conti recites in Para. 0039, that the cup can be modified to different sizes to accommodate different women anatomy. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the menstrual cup in CONTI by providing dimensions of the cup as described above for the purposes of accommodating differing anatomy of women.
CONTI discloses an array of feminine articles comprising one or more menstrual cups having a first size and capacity marketed for menstrual use but it does not specifically disclose the array comprising: a first package comprising a menstrual cup; a second package comprising a second product marketed for incontinence use; and wherein the menstrual cup and the second product are made by, made for, distributed by, and/or distributed for a manufacturer of feminine consumer articles.
However Bergquist teaches that it was known in the art to have an array of first and second packages, the first package comprising a menstrual item; a second package comprising a second product marketed for incontinence use (Para. 0089); and wherein the menstrual item and the second product are made by, made for, distributed by, and/or distributed for a manufacturer of feminine consumer articles. 
The inventions of CONTI and Bergquist are both drawn to the field of containers that are capable of holding items such as feminine hygiene articles. Bergquist suggest holding a menstrual in a first package and an incontinence product in the second package as related consumer products. The menstrual cup of CONTI is considered to 
With regards to claim 2, Bergquist further teaches the second product comprises a pessary. (Para. 0059)
With regards to claim 3, Bergquist further teaches a third package 44 comprising a wipe, wherein the third package and the first package comprise the same brand identifier. (Para. 0089-0090)
With regards to claim 4, Bergquist further teaches the second product comprises an adult incontinence pad. (Para. 0089 lines 8-9)
With regards to claim 5, Bergquist further teaches the second product comprises an adult incontinence diaper. (Para. 0089 line 8)


Claim 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONTI US 2017/0049609 A1 in view of Bergquist et al. US2017/0158373 A1.
With regards to claim 10, CONTI discloses an array of feminine articles comprising one or more menstrual cups 40.
CONTI discloses dimensions relating to the menstrual cup but it does not specifically disclose wherein the menstrual cup has a rim extending around the circumference of the top end and have an inner diameter D1 across the top end of more than 35mm and a thickness Tr of between 3 mm and 5 mm: and a length of less than 53 mm from the top end to the base of the receptacle.
However, Conti recites in Para. 0039, that the cup can be modified to different sizes to accommodate different women anatomy. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the menstrual cup in CONTI by providing dimensions of the 
CONTI discloses an array of feminine articles comprising one or more menstrual cups having a first size and capacity marketed for menstrual use but it does not specifically disclose the array comprising: a first package comprising a menstrual cup, a second package comprising a second absorbent product marketed for menstrual use; and wherein the menstrual cup and the second absorbent product are made by, made for, distributed by, and/or distributed for a manufacturer of feminine consumer articles.
However Bergquist teaches that it was known in the art to have an array of first and second packages, the first package comprising a menstrual item; a second package comprising a second product marketed for menstrual use (pad; Para. 0089); and wherein the menstrual item and the second absorbent product are made by, made for, distributed by, and/or distributed for a manufacturer of feminine consumer articles. 
The inventions of CONTI and Bergquist are both drawn to the field of containers that are capable of holding items such as feminine hygiene articles. Bergquist suggest holding a menstrual in a first package and a second absorbent product in the second package as related consumer products. The menstrual cup of CONTI is considered to be a menstrual item. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of feminine articles (menstrual cup) in CONTI by providing first package comprising a menstrual item; a second package comprising a second absorbent product marketed for menstrual use as taught by Bergquist for the purposes of providing similar used items together for the convenience of the consumer.

With regards to claim 12, treated as in claim 3 above.
With regards to claim 13, Bergquist further teaches the second absorbent product comprises a tampon. (Para. 0089)
With regards to claim 18, treated as in claim 9 above.
With regards to claim 19, Bergquist further teaches a third package comprising a third product marketed for menstrual use, wherein the third product is a tampon having an absorbency level greater than that of the second product. (Para. 0075 (packaging may be based on absorbency), 0089 and 0090)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736